DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/31/21, for application number 16/268,164 has been received and entered into record.  Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al., US Pat. Appln. Pub. No. 2003/0154368.
Regarding Claim 1, Stevens discloses a method for initializing an information handling system, comprising:

loading first metadata [FIG. 7A, service address and corresponding service data] for a first stage of the plurality of stages of BIOS initialization from a first metadata location of the plurality of locations specified fey the first data (Each service "address” is loaded from the location specified by the first addressing information [0038; 0051, ll. 2-11; FIG. 7 A]. This occurs as a first stage of the modular BIOS boot [0003; 0022; FIG. 2, showing the stages of BIOS core/module initialization].), wherein the first metadata contains information for indexing first initialization data located at a first initialization data location (The service “address” is used to execute a service/first initialization data located at a memory location [0051; 0053].);
indexing the first initialization data located at the first initialization data location based, at least in part, on the first metadata (The metadata service address is used to retrieve and process a service that is located in a specific location in memory [0053].); and

Regarding Claim 2, Stevens discloses the method of Claim 1, further comprising: loading second metadata [FIG. 7A, a second service address and corresponding service data ] for a second stage of the plurality of stages of BIOS initialization from a second metadata location of the plurality of locations specified by the first data, wherein the second metadata contains information for indexing second initialization data [FIGs. 7A and 10, service and NULL, code] located at a second initialization data location (Each service "address” is loaded from the location specified by the first addressing information [0038; 0051, ll. 2-11; FIG. 7A]. This also occurs as a second stage of the modular BIOS boot [0003; 0022; FIG. 2, showing the stages of BIOS core/module initialization]. The second service “address” is used to execute a service/second initialization data located at a memory location [0051; 0053].); indexing the second initialization data located at the second initialization data location based, at least in part, on the second metadata (The second metadata service address is used to retrieve and process a second service that is located in a specific location in memory [0053j.); and performing the second stage of BIOS initialization based, at least in part, on the second initialization data (The service data is used to execute a second stage of a plurality of BIOS stages [0053; 0022].),
Regarding Claim 5, Stevens discloses the method of Claim 2, wherein the second initialization data location is a portion of a second memory of the information handling system (Initialization modules are located in second memory portions [FIG. 2; 0021].).
Regarding Claim 6, Stevens discloses the method of Claim 5, wherein the second initialization data includes pre-boot graphical user interface data [0059 “In one embodiment, firmware module 212A causes an error message to be displayed via a display or monitor.”; FIG. 10, step 1009].
Regarding Claim 8, Stevens discloses an information handling system comprising: a processor [FIG. 1, processor 103]; and a first memory, comprising: a location information area (Core 210 reads “physical addresses” from a memory table [0051].); a metadata area (BIOS modules are addressed in memory for execution [0051: FIGs. 6-7a].); and an initialization data area (Various BIOS modules sue executed from memory [FIGs. 3 and 6].). 
The remainder of the claim repeats the same limitations as recited in Claim 1 and is rejected accordingly.
Claims 9, 12, and 13 repeat the same limitations as recited in Claim 2, 5, and 6 respectively, and are rejected accordingly with respect to Claim 8.
Regarding Claim 15, Stevens discloses a computer program product, comprising: a non-transitory computer readable medium comprising instructions to perform steps [0072] described above.
The remainder of the claim repeats the same limitations as recited in Claim 1 and is rejected accordingly.
Claims 16 and 19 repeat the same limitations of Claim 2 and 5, respectively, and are rejected accordingly with respect to Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Chen et al., US Pat. Appln. Pub. No. 2004/0268108.
Regarding claim 3. Stevens discloses the method of claim 2. However, Stevens does not explicitly teach booting BIOS modules in parallel, i.e. wherein the second metadata is loaded while the step of performing the first stage of BIOS initialization is in progress. 

It would have been obvious to one of ordinary skill in the art, having the additional teachings of Chen before the effective filing date of the claimed invention, to modify the system of Stevens to have the second metadata be loaded while tire step of performing the first stage of BIOS initialization is in progress. Motivation would have been to decrease boot time or reduce booting innovation challenges [Chen: 0004-5].
Regarding claim 7, Stevens discloses the method of Claim 1.  However, Stevens does not explicitly teach wherein the first metadata includes indexing data for one or more boot critical drivers.  However, boot processes often require drivers to be loaded through boot modules. For example, Chen teaches wherein the first metadata includes indexing data for one or more boot critical drivers (Data to load critical BIOS drivers is executed while a different BIOS driver stage is executed in parallel [0035; 0001].).
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Chen before the effective filing date of the claimed invention, to modify the system of Stevens to have wherein tire first metadata includes indexing data for one or more boot critical drivers. Motivation would have been to decrease boot time or reduce booting innovation challenges [0004-5].
Claims 10 and 14 substantially repeat the limitations of Claim 3 and 7, respectively, and are rejected accordingly with respect to claim 8.
Claims 17 and 20 substantially repeat the limitations of Claim 3 and 7 respectively and are rejected accordingly.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Koyama et al., US Pat. Appln. Pub. No. 2007/0016763.
Regarding claim 4, Stevens discloses the method of Claim 2, wherein loading the first metadata comprises loading the first metadata to a random access memory (RAM) of the information handling system (Memory of the system is random access memory in one embodiment and the BIOS loads the modules to memory for execution [0018, ll. 10-13; 0072; FIG. 1].).
Although Stevens uses RAM to write and overwrite a memory space, Stevens does not explicitly teach common low-level operations for overwriting unneeded data, i.e. wherein loading the second metadata comprises overwriting the first metadata with the second metadata in the RAM.  Koyama teaches common RAM operations, i.e. wherein loading second metadata comprises overwriting first metadata with the second metadata in the RAM (Second metadata to execute boot code overwrites other portions of boot metadata that is loaded in RAM 102 [0106].).  In all, it is common for RAM data to be overwritten when it is no longer needed.
Thus, it would have been obvious to one of ordinary skill in the art to have wherein the second metadata is loaded while the step of performing the first stage of BIOS initialization is in progress as suggested.  When a claim “simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, Sakraida v. AG Pro, Inc., 425 U.S. 273, 292 (1950)).  Applicable here, the combination of familiar RAM and RAM booting elements according to known methods is obvious because it "does no more than yield predictable results." See id. at 1739.  Further, motivation would have been to prevent RAM errors, conserve RAM space, etc. [Koyama: 0106].
Claims 11 repeats the same limitations as recited in Claim 4, and are rejected accordingly with respect to Claim 9.
Claims 18 repeats the same limitations as recited in Claim 4, and is rejected accordingly with respect to Claim 16.

Response to Arguments
Applicant's arguments filed 03/31/21 have been fully considered but they are not persuasive.
Applicant argues Stevens does not disclose loading first metadata, as loading of firmware modules or services is not loading first metadata, and the firmware module is not first metadata containing information for indexing first initialization data.  Examiner respectfully disagrees.
Applicant argues the data loading using the addresses of the import table is disclosed as being services or firmware modules themselves, and not metadata.  Examiner notes, however, the addresses, rather than the firmware modules, are interpreted to be the equivalent of metadata of the claims.  Thus, the addresses representing the start addresses of firmware modules do contain information for indexing the initialization data, i.e. firmware.  
Applicant also argues Stevens does not disclose indexing of initialization data based on first metadata.  Examiner respectfully disagrees.
As noted in the response to Applicant’s arguments above, the addresses provide start addresses of firmware modules, and thus indexing of initialization data.
Finally, Applicant argues Chen does not disclose loading second metadata while the step of performing the first stage of BIOS initialization is in progress.  Examiner respectfully disagrees. 
While Stevens discloses loading metadata as part of the initialization, Chen teaches a BIOS having a two-phase platform initialization, including a Pre-EFI Initialization (PEI) phase, and a Driver Execution Environment (DXE) phase.  As logical processor 0 continues its initialization at the DXE core phase, core initialization occurs in parallel.  That is, the BIOS initialization is in progress (i.e. the first stage of BIOS initialization), while core initialization (i.e. metadata loading) occurs. 
As no other arguments were presented as to the remaining claims, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Paul Yen/Primary Examiner, Art Unit 2186